ALLOWABILITY NOTICE
Applicant’s response, field 04/07/2022, to the previously presented office action has been considered and made of record. Claims 1-20 are pending further examination as presented by the current office action.

Response to Arguments and Amendments
Applicant’s arguments and corresponding amendments, see page 10 of Applicant’s Remarks received 04/07/2022, to at least independent claims 1, 8, and 17 have successfully overcome the previously presented 35 USC 101 rejection of said claims 1, 4-5, and 7-20. Applicant’s response included amending the independent claims 1, 8, and 17 to incorporate claim limitations that do not fall under a mental process such as those presented in previously presented claim 2. For at least the above reasoning, the previously presented 35 USC 101 rejection of each of the claims 1, 4-5, and 7-20 has been withdrawn.
Applicant’s arguments and corresponding amendments, see pages 10-13 of Applicant’s Remarks received 04/07/2022, to at least independent claims 1, 8, and 17 have successfully overcome the previously presented 35 USC 103 prior art type rejections of said claims 1-20. Applicant’s response included amending the independent claims 1, 8, and 17 to incorporate claim limitations that have not been disclosed by the previously cited prior art teachings or reasonable combinations thereof. For at least the above reasoning, the previously presented 35 USC 103 rejection of each of claims 1-20 has been withdrawn.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The additional claim limitations of amended independent claims 1, 8, and 17 have further required details of displaying aggregated overhead view and ground map imagery not disclosed by the known prior art, cited prior art, or reasonable combinations thereof. The further details of the independent claims requiring the aggregation of overhead view image and ground map of a same geographical area, including vehicle trajectory lines, and the display of cues and editable points for modifying the map data. For at least these reasons the independent claims 1, 8, 17, and their corresponding dependent claims 2-7, 9-16, and 18-20 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666              

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666